833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin K. JACKSON, Plaintiff-Appellant,v.Karl McDOWELL and Joseph Monacelli, Defendants-Appellees.
No. 87-1490.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and POTTER, District Judge.*

ORDER

2
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff has also filed motions for the case to be heard on the entire record and for the appointment of counsel.  Upon review of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation, the district court's final judgment entered May 4, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motions to be heard on the entire record and for appointment of counsel are hereby denied.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation